ORDER

PER CURIAM.
Joseph J. Sminchak (Husband) appeals the trial court judgment granting dissolution of his marriage to Connie Sminchak (Wife) and awarding joint legal custody with primary physical custody of their two children to Wife and child support. On appeal, Husband contends the trial court erred in that: (1) the judgment of dissolution was against the weight of the evidence and, therefore, failed to satisfy the eviden-tiary requirements of the marriage being irretrievably broken as set forth in Section 452.320 RSMo 2001 (all further references herein shall be to RSMo 2001 unless otherwise indicated); (2) the judgment of dissolution should be set aside as it relates to Wife’s reasonable rights of visitation and temporary custody because the same is against the weight of the evidence and does not determine custody in accordance with the best interest of the children as required by Section 452.375; and (3) the child support award directly conflicted with the parties’ signed memorandum as it relates to child support and the said judgment of dissolution of marriage should be set aside as it relates to the award of child support.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).